                            IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                     SOUTHERN DIVISION
                                   CASE NO.7:18-CR-00174-D


UNITED STATES OF AMERICA

              vs.                                                   ORDER


HESTER GRIFFIN,
           Defendant.



       FOR GOOD CAUSE SHOWN, the defendant's Motion to Seal is allowed and the Clerk is hereby

directed to seal the proposed sealed Unopposed Motion to Continue Arraignment and Extend Time to

File Pretrial Motions. Copies of this Order as well as the Motion to Seal and the Unopposed Motion to

Continue Arraignment and Extend Time to File Pretrial Motions shall remain sealed and shall be

distributed only to counsel of the above named defendant and counsel for the Government.
                    '
       IT IS SO ORDERED AND DIRECTED.

       Entered at Chambers, this the   1.'-   dayof __M_ar_ch_~ 2019.




                                              THEONORABLEJAMESC.DEVER,III
                                              UNITED STATES DISTRICT COURT JUDGE
